DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-4 and 6-18 are pending and have been examined in this application. 
Claims 1-4, 6-18 are currently amended; claim 5 is canceled;
Claims 1-4 and 6-18 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 in the parent application number 16/144,091 and 15/957,334.
Response to Amendment
Applicant’s arguments with respect to claims 1-4 and 6-18 have been considered but are moot because the argument does not apply to the current rejection of Johnston, Jung and Acker necessitated by the amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 fails to further limit the scope because the connecting two parts inherently require the connection to be either integrated or to be detachable.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Johnston (U.S. Pat. Pub. No. 20140205276 A1).
	Regarding claim 1, Johnston teaches an elbow holding type photographing support, comprising:
a connecting base (Johnston; 80);
at least one supporting arm (Johnston; 20) connected to the connecting base, the at least one supporting arm comprising a vertical arm (Johnston; 22) that is connected to a transverse arm (Johnston; 41) by a fastening connection or a pivotable connection (Johnston; 24 as shown in Fig. 11) and;
at least one arm supporting member (Johnston; 42) connected to the at least one supporting arm, each arm supporting member configured to touch with a human arm elbow joint, the arm elbow joint support the camera by the arm supporting member and supporting arm [capable/intended use also see fig. 5].
Alternatively, claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jung (U.S. Pat. Pub. No. 20150248048 A1).
	Regarding claim 1, Jung teaches an elbow holding type photographing support, comprising:
a connecting base (Jung; 10);
at least one supporting arm (Jung; 20, 40 or 30, 40) connected to the connecting base, the at least one supporting arm comprising a vertical arm (Jung; 40) that is (Jung; 30 or 20) by a fastening connection or a pivotable connection (Jung; 32) and;
at least one arm supporting member (Jung; 50) connected to the at least one supporting arm, each arm supporting member configured to touch with a human arm elbow joint, the arm elbow joint support the camera by the arm supporting member and supporting arm [capable/intended].
Alternatively, claims 1-3, 7, 13 and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Acker (U.S. Pat. No. 5742859).
	Regarding claim 1, Acker teaches an elbow holding type photographing support, comprising:
a connecting base (Acker; 44 and/or 46);
at least one supporting arm (Acker; 48, 56) connected to the connecting base, the at least one supporting arm comprising a vertical arm (Acker; 48) that is connected to a transverse arm (Acker; 56) by a fastening connection or a pivotable connection (Acker; 60) and;
at least one arm supporting member (Acker; 58a) connected to the at least one supporting arm, each arm supporting member configured to touch with a human arm elbow joint, the arm elbow joint support the camera by the arm supporting member and supporting arm [capable/intended].
 	Regarding claim 2, Acker teaches the connecting base is provided with a device (Acker; 54) for connecting to a loading plate [intended use], the device for connecting to the supporting arm is disposed under the connecting base (Acker; 44 and/or 46), the device for connecting to the supporting arm comprises a fastening device for connecting (Acker; Col. 5; lines 23-25), and the connecting base can connect to the quick loading plate, the camera is connected to the top of the connecting base by the quick loading plate [Acker; see Figs. 1-5 for configuration].
 	Regarding claim 3, Acker teaches the device (Acker; 50) for connecting to the supporting arm can be integrated with the connecting base or can be detachably connect to the connecting base.
Regarding claim 7, Acker teaches the supporting arm (Acker; 56) is hinged to the device (Acker; 50) for connecting to the supporting arm, and is rotatably swung and locked relative to the corresponding device in order to facilitate the usage and storage.
Regarding claim 13, Acker teaches the connecting base is provided with a device (Acker; 46) for connecting to the quick loading plate, and the device for connecting to the quick loading plate is a quick locking device.
Regarding claim 14, Acker teaches wherein the arm supporting member can be radially rotated on the supporting arm.
Allowable Subject Matter
Claims 4, 6, 8-11 and 15-18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631